 



Exhibit 10.1
FIFTH AMENDMENT TO LEASE
FIFTH AMENDMENT TO LEASE dated as of this 14th day of April, 2008 (the
“Effective Date”) by and between BOSTON PROPERTIES LIMITED PARTNERSHIP, a
Delaware limited partnership, the general partner of which is Boston Properties,
Inc., a Delaware corporation, as landlord (“Landlord”) and CONSTANT CONTACT,
INC., a Delaware corporation, as tenant (“Tenant”).
RECITALS
     By Lease dated July 9, 2002 (the “Original Lease”), as amended by First
Amendment to Lease dated as of June 29, 2005 (the “First Amendment”), Second
Amendment to Lease dated as of July 24, 2006 (the “Second Amendment”), Third
Amendment to Lease dated as of February 27, 2007 (the “Third Amendment”) and
Fourth Amendment to Lease dated as of November 26, 2007 (the “Fourth Amendment”)
(the Original Lease, as amended by the First Amendment, the Second Amendment,
Third Amendment and the Fourth Amendment, is hereinafter referred to as the
“Lease”), Landlord did lease to Tenant and Tenant did hire and lease from
Landlord certain premises containing 78,957 square feet of rentable floor area
(“Rentable Floor Area of Existing Premises”) located on the third (3rd) floor in
the building (the “Building”) commonly known as Reservoir Place Main (formerly
referred to in the Lease as “Reservoir Place II”) at 1601 Trapelo Road, Waltham,
Massachusetts (referred to in the Lease as the “Premises” or “Tenant’s Space”,
hereinafter, the “Existing Premises”). The parties further acknowledge that the
term has not yet commenced with respect to a portion of the Existing Premises
(i.e., the “Expansion Premises”, as such term is defined in the Second
Amendment), and that Tenant is currently subleasing such space pursuant to a
separate sublease agreement.
     Tenant has determined to lease from Landlord an additional 4,422 feet of
rentable floor area (“Rentable Floor Area of Fifth Expansion Premises”) on the
third (3rd) floor of the Building (the “Fifth Expansion Premises”) shown on
Exhibit A attached hereto, upon the terms and conditions contained in this Fifth
Amendment to Lease (the “Fifth Amendment”).
     Landlord and Tenant are entering into this instrument to set forth the
terms and conditions for the use and occupancy of the Fifth Expansion Premises
and to otherwise amend the Lease.
     NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

1.   As of the “Fifth Expansion Premises Commencement Date” (as defined in
Section 2 below) and continuing through the expiration or earlier termination of
the Term (including the balance of the First Extended Term), the Existing
Premises shall be

 



--------------------------------------------------------------------------------



 



expanded to include the Fifth Expansion Premises, such that the Existing
Premises and the Fifth Expansion Premises shall constitute the “Premises” (and
“Tenant’s Space”) demised to Tenant under the Lease. All terms and conditions of
the Lease (including, without limitation, Tenant’s right to extend the Lease
Term as set forth in Section 6 of the First Amendment) shall apply to the Fifth
Expansion Premises and Existing Premises, collectively, except as otherwise
indicated in this Fifth Amendment.

2.   The following definitions are hereby added (or substituted, where
applicable) to the REFERENCE DATA in Section 1.1 of the Lease:

         
 
  FIFTH EXPANSION PREMISES    
 
  COMMENCEMENT DATE:   The Effective Date.
 
       
 
  FIFTH EXPANSION PREMISES    
 
  RENT COMMENCEMENT DATE:   June 1, 2008.
 
       
 
  FIFTH EXPANSION PREMISES    
 
  EXPIRATION DATE:   September 30, 2010, to be coterminous with the Term
 
       
 
  LANDLORD’S    
 
  CONSTRUCTION    
 
  REPRESENTATIVE:   Michael Schumacher
 
       
 
  TENANT’S CONSTRUCTION    
 
  REPRESENTATIVE:   David Mann and Steven Wasserman, either of whom individually
may act on
 
      Tenant’s behalf.
 
       
 
  BROKER:   McCall & Almy
 
      One Post Office Square, 37th Floor
 
      Boston, Massachusetts 02109

3.   ANNUAL FIXED RENT.

(A) With respect to the Existing Premises, Annual Fixed Rent shall be paid as
currently provided in the Lease.
(B) With respect to the Fifth Expansion Premises, Annual Fixed Rent for the
Fifth Expansion Premises shall be payable as follows:
(i) Commencing on the Fifth Expansion Premises Rent Commencement Date and
continuing through the expiration of the Term (plus the partial month, if any,

 



--------------------------------------------------------------------------------



 



immediately following the Fifth Expansion Premises Rent Commencement Date) at
the annual rate of One Hundred and Twenty Three Thousand Eight Hundred and
Sixteen 00/100 Dollars ($123,816.00) (being the product of (i) $28.00 and
(ii) the Rentable Floor Area of the Fifth Expansion Premises A (being 4,422
square feet)).

4.   Effective as of the Fifth Expansion Premises Commencement Date and
continuing through the expiration of the Term, the following definitions are
hereby added to the REFERENCE DATA in Section 1.1 of the Lease:

     
NUMBER OF PARKING
  Beginning on the Fifth Expansion Premises
PRIVILEGES FOR THE
  Commencement Date, there shall be added additional
FIFTH EXPANSION
  privileges for parking sixteen (16) automobiles, five
PREMISES:
  (5) of which are located in the garage below the Building, and eleven (11) of
which will be located on the outdoor surface lot.
 
   
RENTABLE FLOOR AREA OF
  4,422 square feet.
THE FIFTH EXPANSION
   
PREMISES:
   

5.   OPERATING EXPENSES.

(A) Existing Premises. For purposes of calculating Tenant’s payments for
Operating Expenses for the Existing Premises pursuant to Section 2.6 of the
Lease, the definition of “Base Operating Expenses” shall be unchanged.
(B) Fifth Expansion Premises. In addition to the payments referenced in Section
5(A) above, Tenant shall pay Operating Expenses for the Fifth Expansion Premises
to be calculated as follows: For purposes of calculating Tenant’s payments for
Operating Expenses for the Fifth Expansion Premises pursuant to Section 2.6 of
the Lease for that portion of the Term on and after the Fifth Expansion Premises
Rent Commencement Date, with respect to the Fifth Expansion Premises only, the
definition of “Base Operating Expenses” shall be:

         
 
  BASE OPERATING   Landlord’s Operating Expenses (as defined in
 
  EXPENSES:   Section 2.6 of the Lease) for calendar year
 
      2008 being January 1, 2008 through
 
      December 31, 2008.

(C) Notwithstanding the foregoing or any provision hereof to the contrary,
Tenant shall not be obligated to pay any of Landlord’s Operating Expenses
allocable to the Fifth Expansion Premises for any period prior to January 1,
2009.

6.   REAL ESTATE TAXES.

 



--------------------------------------------------------------------------------



 



(A) Existing Premises. For purposes of calculating Tenant’s payments for real
estate taxes for the Existing Premises pursuant to Section 2.7 of the Lease, the
definition of “Base Taxes” shall be unchanged.
(B) Fifth Expansion Premises. In addition to the payments referenced in Section
6(A) above, Tenant shall pay real estate taxes for the Fifth Expansion Premises
to be calculated as follows: For purposes of calculating Tenant’s payments for
real estate taxes for the Fifth Expansion Premises pursuant to Section 2.7 of
the Lease for that portion of the Term on and after the Fifth Expansion Premises
Rent Commencement Date, with respect to the Fifth Expansion Premises only, the
definition of “Base Taxes” shall be:

         
 
  BASE TAXES:   Landlord’s Tax Expenses (as defined in
 
      Section 2.7 of the Lease) for fiscal tax year
 
      2009 being July 1, 2008 through June 30,
 
      2009.

(C) Notwithstanding the foregoing or any provision hereof to the contrary,
Tenant shall not be obligated to pay any of Landlord’s Tax Expenses allocable to
the Fifth Expansion Premises for any period prior to July 1, 2009.

7.0   Condition of the Fifth Expansion Premises. Tenant shall accept the Fifth
Expansion Premises in its “AS-IS” condition without any obligation on the
Landlord’s part to perform any additions, alterations, improvements, demolition
or other work therein or pertaining thereto or to install or connect any of
Tenant’s telephone or other communications equipment or systems or to provide
any allowance. Notwithstanding the foregoing, Landlord represents and warrants
that as of the Fifth Expansion Premises Commencement Date, the HVAC system and
all other building systems serving the Fifth Expansion Premises will be in good
order, condition and repair.

7.1   Fifth Expansion Premises Work

(A) Tenant, at its sole cost and expense, shall perform all work necessary to
prepare the Fifth Expansion Premises for Tenant’s use and occupancy and shall
perform any other alterations or improvements to the Fifth Expansion Premises
desired by Tenant (the “Fifth Expansion Premises Work”). The Fifth Expansion
Premises Work shall be performed in accordance with plans and specifications
prepared by an architect, licensed by the Commonwealth of Massachusetts and
reasonably approved by Landlord (the “Fifth Expansion Premises Architect”), such
plans and specifications to be subject to the reasonable approval of the
Landlord. Without limiting the generality of the foregoing, Tenant shall have
the right to use Visnick & Caulfield Associates, Inc. as the Fifth Expansion
Premises Architect for the Fifth Expansion Premises Work. Tenant shall submit to
Landlord, a detailed floor plan layout together with working drawings for the
Fifth Expansion Premises Work to prepare the Fifth Expansion Premises for
Tenant’s occupancy. Such floor plan layout and working drawings (the “Fifth
Expansion Premises Plans”) shall contain at least the information required by,
and shall conform to the requirements of, Exhibit B to the Third Amendment.
Provided that the Fifth Expansion

 



--------------------------------------------------------------------------------



 



Premises Plans contain at least the information required by, and conform to the
requirements of, said Exhibit B, Landlord’s approval of the Fifth Expansion
Premises Plans shall not be unreasonably withheld or delayed (said approval to
be given within five (5) business days of Landlord’s receipt of three (3) copies
of such plans and specifications); however, Landlord’s determination of matters
relating to aesthetic issues relating to alterations or changes which are
visible outside the Premises shall be in Landlord’s sole discretion. If Landlord
disapproves of any Fifth Expansion Premises Plans, then Tenant shall promptly
have the Fifth Expansion Premises Plans revised by the Fifth Expansion Premises
Architect to incorporate all objections and conditions presented by Landlord and
shall resubmit such plans to Landlord no later than seven (7) days after
Landlord has submitted to Tenant its objections and conditions. Such process
shall be followed until the Fifth Expansion Premises Plans shall have been
approved by the Landlord without objection or condition.
(B) Once the Fifth Expansion Premises Plans have been approved by Landlord,
Tenant, at its sole cost and expense, shall promptly, and with all due
diligence, perform the Fifth Expansion Premises Work as set forth on the Fifth
Expansion Premises Plans, and, in connection therewith, Tenant shall obtain all
necessary governmental permits and approvals for the Fifth Expansion Premises
Work.

7.2   Quality and Performance of Work

All of the Fifth Expansion Premises Work shall be performed strictly in
accordance with Section 3.3 of the Lease. Tenant shall have the Fifth Expansion
Premises Work performed by contractors, reasonably approved by Landlord, which
contractors shall provide to Landlord such insurance as the Landlord may
reasonably require. Without limiting the generality of the foregoing, and
subject to all applicable terms and conditions of the Lease, Tenant shall have
the right to use Majestic Construction, Inc., as the general contractor for the
Fifth Expansion Premises Work. Landlord shall have the right to provide such
reasonable rules and regulations relative to the performance of the Fifth
Expansion Premises Work and any other work which the Tenant may perform under
this Lease and Tenant shall abide by all such reasonable rules and regulations
and shall cause all of its contractors to so abide including, without
limitation, payment for the costs of using Building services. It shall be
Tenant’s obligation to obtain a certificate of occupancy or other like
governmental approval for the use and occupancy of the Fifth Expansion Premises
to the extent required by law, and Tenant shall not occupy the Fifth Expansion
Premises for the conduct of business until and unless it has obtained such
approval and has submitted to Landlord a copy of the same. Additionally, Tenant
shall provide waivers of lien from all of Tenant’s general contractors,
subcontractors and suppliers performing work of Five Thousand and 00/100 Dollars
or more, in the aggregate, in the recordable forms attached to the Third
Amendment as Exhibit D. Tenant shall also prepare and submit to Landlord
promptly after the Fifth Expansion Premises Work is substantially complete a set
of as-built plans in both print and electronic forms showing the work performed
by Tenant to the Premises. To the extent the same may be shown in the as-built
plans prepared for Tenant from its existing vendor, such plans shall include,
without limitation, any wiring or cabling installed by Tenant or

 



--------------------------------------------------------------------------------



 



    Tenant’s contractor for Tenant’s computer, telephone and other communication
systems. For purposes hereof, the Fifth Expansion Premises Work shall be
considered “substantially complete” when the Fifth Expansion Premises Work is
complete except for items of work and adjustment of equipment and fixtures which
can be completed after occupancy thereof has been taken without causing
substantial interference with Tenant’s use of the Premises for its business
purposes (i.e. so-called “punch list” items) and when Tenant has obtained
authorization from the applicable governmental authority, to the extent required
by Legal Requirements, for the occupancy and use by Tenant of the Fifth
Expansion Premises. Within thirty (30) days after receipt of an invoice from
Landlord, Tenant shall pay to Landlord, as Additional Rent, an amount equal to
the sum of (i) third party expenses incurred by Landlord to review any elements
of the Fifth Expansion Premises Plans and the Fifth Expansion Premises Work that
may affect the structure of the Building, and (ii) third party expenses incurred
by Landlord to review the Fifth Expansion Premises Plans and the Fifth Expansion
Premises Work of which Tenant has received advance notice and which Tenant, in
its commercially reasonable determination, has approved. All of the Fifth
Expansion Premises Work shall be coordinated with any work being performed by or
for Landlord and in such manner as to maintain harmonious labor relations. Each
party may inspect the work of the other at reasonable times and shall promptly
give notice of observed defects. Each party authorizes the other to rely in
connection with design and construction upon approval and other actions on the
party’s behalf by any Construction Representative of the party named above or
any person hereafter designated in substitution or addition by notice to the
party relying. Tenant acknowledges that Tenant is acting for its own benefit and
account and that Tenant will not be acting as Landlord’s agent in performing any
the Fifth Expansion Premises Work, accordingly, no contractor, subcontractor or
supplier shall have a right to lien Landlord’s interest in the Property in
connection with any work.   7.3   Special Allowance       Landlord shall provide
to Tenant a special allowance equal to the sum of (a) the product of (i) $10.00
and (ii) the Rentable Floor Area of the Fifth Expansion Premises (the “Fifth
Expansion Premises Tenant Allowance”). The Fifth Expansion Premises Tenant
Allowance shall be used and applied by Tenant solely on account of the cost of
associated architect’s fees, construction supervision and construction of Fifth
Expansion Premises Work provided, however, Tenant may use and apply a portion of
the Fifth Expansion Premises Tenant Allowance on account of Tenant’s so-called
“soft costs” related to the Fifth Expansion Premises Work (including,
supervisory and construction management fees, but only to the extent such fees
are payable to Landlord in that capacity, and the cost or wiring and cabling),
in an amount not to exceed the product of (x) $2.00 and (y) the Rentable Floor
Area of Fifth Expansion Premises. Provided that the Tenant (i) has completed all
of such Fifth Expansion Premises Work in accordance with the terms of the Lease,
has paid for all of such Fifth Expansion Premises Work in full and has delivered
to Landlord lien waivers as required by Section 7.2 herein, (ii) has executed
the Commencement Date Agreement in the form annexed to the Third Amendment as
Exhibit C, if applicable (iii) has delivered to Landlord its certificate
specifying the cost of such Fifth Expansion Premises Work and all contractors,
subcontractors and supplies involved with the Fifth Expansion Premises Work,
together with evidence of such cost in

 



--------------------------------------------------------------------------------



 



    the form of paid invoices, receipts and the like, (iv) has satisfied the
requirements of (i) through (iii) above and made request for such payment on or
before the expiration or earlier termination of the Term, (v) is not otherwise
in default (beyond applicable notice and cure periods) under the Lease, and
(vi) there are no liens (unless bonded to the reasonable satisfaction of
Landlord) against Tenant’s interest in the Lease or against the Building or the
Site arising out of the Fifth Expansion Premises Work or any litigation in which
Tenant is a party, then within thirty (30) days after the satisfaction of the
foregoing conditions, the Landlord shall pay to the Tenant the lesser of the
amount of such costs so certified (the “Fifth Expansion Premises Certified
Costs”) or the amount of the Fifth Expansion Premises Tenant Allowance. For the
purposes hereof, the cost to be so reimbursed by Landlord shall include the cost
of leasehold improvements but not the cost of any of Tenant’s personal property,
trade fixtures or trade equipment or any so-called soft costs, except as
expressly permitted above. Notwithstanding the foregoing, Landlord shall be
under no obligation to apply any portion of the Fifth Expansion Premises Tenant
Allowance for any purposes other than as provided in this Section 7.3, nor shall
Landlord be deemed to have assumed any obligations, in whole or in part, of
Tenant to any contractors, subcontractors, suppliers, workers or materialmen.
Further, as provided in this Section 7.3, the Fifth Expansion Premises Tenant
Allowance shall only be applied towards the cost of leasehold improvements and
in no event shall Landlord be required to make application of any portion of the
Fifth Expansion Premises Tenant Allowance towards Tenant’s personal property,
trade fixtures or moving expenses or on account of any supervisory fees,
overhead, management fees or other payments to Tenant, or any partner or
affiliate of Tenant. In the event that such cost of the Fifth Expansion Premises
Work and the other costs for which Tenant is permitted to seek reimbursement
above are less than the Fifth Expansion Premises Tenant Allowance, Tenant shall
not be entitled to any payment or credit nor shall there be any application of
the same toward Annual Fixed Rent or Additional Rent owed by Tenant under the
Lease. Landlord shall be entitled to deduct from the Fifth Expansion Premises
Tenant Allowance an amount equal to the sum of (i) third party expenses incurred
by Landlord to review any elements of the Fifth Expansion Premises Plans and the
Fifth Expansion Premises Work that may affect the structure of the Building, and
(ii) third party expenses incurred by Landlord to review the Fifth Expansion
Premises Plans and the Fifth Expansion Premises Work of which Tenant has
received advance notice and which Tenant, in its commercially reasonable
determination, has approved.

7.4   Possession.

    Landlord shall deliver possession of the Fifth Expansion Premises to Tenant
on the Fifth Expansion Premises Commencement Date, vacant, broom clean and in
the condition required in Section 7.0 above.   8.   Brokers.       (A) Tenant
warrants and represents that Tenant has not dealt with any broker in connection
with the consummation of this Fifth Amendment other than the Broker referenced
above; and in the event any claim is made against Landlord relative to dealings
by Tenant with brokers other than the Broker, Tenant shall defend the claim

 



--------------------------------------------------------------------------------



 



    against Landlord with counsel of Tenant’s selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.       (B) Landlord warrants and represents that Landlord
has not dealt with any broker in connection with the consummation of this Fifth
Amendment other than the Broker referenced above; and in the event any claim is
made against Tenant relative to dealings by Landlord with brokers other than the
Broker, Landlord shall defend the claim against Tenant with counsel of
Landlord’s selection and save harmless and indemnify Tenant on account of loss,
cost or damage which may arise by reason of such claim. Landlord agrees that it
shall be solely responsible for the payment of brokerage commissions due to the
Broker referenced above in accordance with a separate commission agreement.   9.
  Effective as of the Fifth Expansion Premises Commencement Date and continuing
through the expiration of the Term, clause (iii) of the last sentence of
Section 5.6.1.1 of the Lease (as amended) is hereby deleted and the following
language is substituted therefor: “(iii) in no event shall there exist more than
nine (9) partial subleases at any one time during the Term.”   10   Landlord
warrants and represents that the execution of this Fifth Amendment does not
require the prior approval of Teachers Insurance and Annuity Association of
America or any other lender holding a security interest at the Building.   11.  
Except as otherwise expressly provided herein, all capitalized terms used herein
without definition shall have the same meanings as are set forth in the Lease.  
12.   Except as herein amended the Lease shall remain unchanged and in full
force and effect. All references to the “Lease” shall be deemed to be references
to the Lease as herein amended.

[Signature page to follow.]

 



--------------------------------------------------------------------------------



 



     EXECUTED as a sealed instrument as of the date and year first above
written.

                      WITNESS:           LANDLORD:
BOSTON PROPERTIES LIMITED
PARTNERSHIP    
 
                   
 
          By:   BOSTON PROPERTIES, INC.,    
 
              Its general partner    
 
                   
     
  /s/ illegible       By   /s/ Bryan J. Koop                      
 
          Name   Bryan J. Koop                      
 
          Title   Senior Vice President- Regional Manager                      
 
                    ATTEST:           TENANT:
CONSTANT CONTACT, INC.    
 
                   
By
  /s/ Robert P. Nault       By   /s/ Gail F. Goodman    
 
                   
Name
  Robert P. Nault       Name   Gail F. Goodman                      
Title
  SECRETARY or       Title   PRESIDENT or                      
 
              HEREUNTO DULY AUTHORIZED    
 
                   
 
          By   /s/ Steven R. Wasserman    
 
                   
 
          Name   Steven R. Wasserman                      
 
          Title   TREASURER or                      
 
              HEREUNTO DULY AUTHORIZED    
 
                   
 
              (CORPORATE SEAL)    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Plan of Fifth Expansion Premises
Intentionally Omitted

 